Title: VII. Thomas Jefferson to Alexander Hamilton, 13 January 1791
From: Jefferson, Thomas
To: Hamilton, Alexander



Dear Sir
January 13. 1791

I inclose you copies of the printed papers you desired: also a letter I recieved last night. This paper I will thank you to return by the bearer when you shall have perused it, as it is yet to be translated and communicated to the President. It is evident that this matter will become serious, and tho’ I am pointedly against admitting the French construction of the treaty, yet I think it essential to cook up some favour which may ensure the continuance  of the good dispositions they have towards us. A nation which takes one third of our tobacco, more than half our fish oil and two thirds of our fish, say one half of the amount of these great staples and a great deal of rice and from whom we take nothing in return but hard money to carry directly over and pour into the coffers of their enemies, such a customer, I say, deserves some menagemens. I would thank you sincerely to suggest any thing better than what I had thought of. I am Dear Sir Yours affectionately & respectfully,

Th: Jefferson

